DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7/20/2022 has been entered.

Response to Amendments / Status of Claims
An amendment, filed 7/20/2022, is acknowledged. Claim 1 is amended. Claims 2, 8, and 12 are canceled. Claims 1, 3, 5 – 6, and 13 are currently pending in the application and under consideration for this office action.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 3, 5 – 6, and 13 are rejected under 35 U.S.C. 103 as being unpatentable over US 2016/0222484 (“Koyer”; cited in IDS of 1/10/2020) in view of WO 2018/096387 (“Henrion”) as evidenced by “Study of microstructure and phase evolution of hot-dipped aluminide mild steel during high-temperature diffusion using electron backscatter diffraction”, 2011. Applied Surface Science, Vol 257, pp4663-4668 (“Cheng”).
Regarding claim 1, Koyer teaches a steel sheet ([0024], L 1 – “flat steel product”) comprising: a base metal ([0030] – “steel substrate”) and a plating layer formed on a surface of the base metal ([0024], L 2 – “anticorrosion coating”), wherein an average composition of the plated layer comprises 35-70 wt% Al, 35-60 wt% Zn, and 0.1-10 wt% Si ([0024], L 4-5), and may preferably additionally comprise 0.1-10 wt% Mg ([0033], L 9-12).
It is noted that the Si and Mg content taught by Koyer encompasses the claimed Si and Mg content of the instant claim. Thus, a prima facie case of obviousness exists (MPEP 2144.05 I).
The Examiner notes that the amount of Zn+Al taught by Koyer ranges from 70 wt% at a minimum, up to 99.9 wt% at a maximum. Such an amount encompasses the claimed 75-98.5 mass% of Zn+Al. Thus, a prima facie case of obviousness exists (MPEP 2144.05 I).
Regarding the range of Zn/Al, the Examiner notes that Koyer allows such a value to be a minimum of approximately 0.54 (35% Zn / 65% Al, note that the sum of Zn+Al cannot exceed 100%) and a maximum of 1.71 (60% Zn / 35% Al). Such a range overlaps with the claimed range of 0.4-1.5. Thus, a prima facie case of obviousness exists (MPEP 2144.05 I).
Regarding the range of (Zn/Al)∙Mg, the Examiner notes that Koyer allows for such a value to be a minimum of 0 (when Mg is not present), and a maximum of approximately 15.7 ([55% Zn / 35% Al] ∙ 10% Mg). Such a range encompasses the claimed range of 0-1.6. Thus, a prima facie case of obviousness exists (MPEP 2144.05 I).
It is noted that Koyer teaches composition in terms of weight percentage, whereas the instant claim is in terms of mass percentage. The Examiner asserts that an ordinarily skilled artisan would have been capable of converting from one to the other, and would have expected overlap in the same manner upon conversion.
Further, regarding the claimed Fe diffusion layer, Koyer teaches an interlayer composed of an aluminum-rich aluminum-iron compound i.e. an intermetallic layer ([0028]). The Examiner asserts that this interlayer is structurally be equivalent to the claimed “Fe diffusion layer” (see Koyer: [0028]). For clarity, it is noted that the “diffusion layer” taught by Koyer ([0029]) appears to be structurally equivalent to the Fe-Al alloy formed during hot stamping/working as described in the instant specification (Instant Specification: [0051], L 4-10).
Koyer is silent as to a ratio of a thickness of the Fe diffusion (intermetallic) layer to an entire thickness of the plated layer. Koyer does teach that the entire thickness of the plated layer is 5-50 μm ([0041], L 3-4).
Henrion teaches a hot-rolled and coated steel sheet for hot-stamping (Title). Henrion teaches that the steel has a coating made of an Al alloy which may in particular be an Al-Zn-Si-Mg alloy similar to the coating composition taught by Koyer (P 25, L 1-18), and that the coating has a thickness of 10-33 microns (P 20, L 6-7). Further, Henrion teaches that the coating includes an intermetallic layer, which has a thickness of at most 15 microns (P 20, L 8). In exemplary embodiments, the thickness ratio of the intermetallic layer to the coating as a whole ranges from approximately 34% (Table 3, Sample 5 IMt vs. Ct) to 55% (Table 3, Sample 11 IMt vs. Ct). Henrion teaches that these embodiments have little or no intergranular oxidation, keeping the percentage of porosities in the coating of hot-stamped parts low, and thereby having good painting adhesion (P 21, L 20-26).
It would have been obvious to an ordinarily skilled artisan to incorporate the teachings of Henrion into Koyer and process the steel sheet such that an obtained Fe diffusion layer (intermetallic layer) thickness ratio to the total thickness of the coating ranges from 34-55%. Exemplary embodiments of Henrion have shown that embodiments having a thickness ratio within this range have little or no intergranular oxidation, keeping the percentage of porosities in the coating of hot-stamped parts low, and thereby resulting in good painting adhesion.
In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists (MPEP 2144.05 I). Thus, a prima facie case of obviousness exists, as the thickness ratio range taught by Koyer as modified by Henrion (34-55%) overlaps substantially with the claimed range of 15-50%
Regarding the claimed requirement that the Fe diffusion layer contains an Fe-Al-Zn phase and a total area fraction of the Fe-Al-Zn phase is 90% or more, where the Fe-Al-Zn phase consists of one or more of Fe(Al, Zn)2, Fe2(Al, Zn)5 and Fe(Al, Zn)3, Koyer teaches that the interlayer of the coating, drawn by the Examiner to be equivalent to the claimed Fe diffusion layer, is composed of an aluminum-rich aluminum-iron compound, i.e. an aluminum-iron intermetallic ([0029]). Such an Al-Fe compound would be appreciated by an ordinarily skilled artisan to comprise Fe2Al5 and FeAl3, as it is known in the art that Fe2Al5 and FeAl3 form at the interface of an Al hot-dip coating and steel substrate (Cheng: S 1, Par 2, L 1-9), each of which fall within the scope of the present claim.
Modified Koyer does not explicitly teach that no cracks propagate to the base metal after a hot V-shaped bending test, where in the hot V-shaped bending test, the steel sheet is held at 700°C for 120s, thereafter the steel sheet is heated at 900°C for 30s, and immediately after the heating, hot V-shaped bending is performed on the steel sheet using hand press machine, wherein the shape of press tooling is set such that an outer side portion in the bending radius direction to which V-bending is applied extends by 15% at the time when bending is finished. Notably, Koyer does not perform such a test on the obtained coated steel sheet.
It is noted that modified Koyer possesses all aforementioned claim limitations, including the plating layer composition, presence of an Fe diffusion layer in the specified thickness ratio in relation to the thickness of the plating layer as a whole, and the presence of the Fe-Al-Zn phase consisting of Fe2Al5 and FeAl3. The claimed limitation corresponds to exemplary coated steel sheets which have an “LME resistance” property rated either as “excellent” or “good” as per [0087] of the instant specification. Upon review of the experimental data, LME resistance appears to be a function of possessing the claimed ratio of the Fe diffusion layer (as demonstrated by Test Nos. 16-19, which have a Fe diffusion layer ratio of less than 15% and only possess a “fair” LME resistance, for example). Thus, as the steel sheet of modified Koyer possesses or renders obvious all of the claimed features of the plated steel sheet including the aforementioned Fe diffusion layer ratio, said steel sheet would be expected to perform in the same manner when subjected to a hot V-shaped bending test. Comparison of experimental data of the present application to the features of the steel sheet of modified Koyer further supports the conclusion. Even further, Koyer teaches that there is a substantial reduction in the risk of zinc-infiltrated cracking (analogous to liquid metal embrittlement) by using the Al-Zn coating material disclosed ([0034]-[0035]).
Regarding claim 3, Koyer teaches that the average composition of the plated layer may preferably comprise up to 15 wt% of Mg, Ca, Ni, and/or Mn ([0024], L 6-9). Notably, Koyer does not teach nor suggest any presence of the elements Ti, Sr, or Cr within the plated layer. Koyer does teach that 0.1-0.5 wt% Cr and 0.025-0.04 wt% Ti may optionally be present in the base metal ([0022], L 6-8).
The Examiner notes that from the teachings of Koyer, it can be concluded that the plated layer would possess an amount of Mg+Ca+Ti+Sr+Cr in amounts from 0 wt% up to 15 wt%. Such a range encompasses the claimed range of 0-2.0 mass%. Thus, a prima facie case of obviousness exists (MPEP 2144.05 I).
Regarding claims 5 and 13, Koyer teaches that the plated layer may contain up to 5 wt% Fe ([0024], L 5). Such a range overlaps with the claimed range of 5-25 mass% Fe. Thus, a prima facie case of obviousness exists (MPEP 2144.05 I).
Alternatively, it is noted that Koyer teaches that an alloying process may be conducted on the coated steel sheet prior to hot forming, wherein iron is accumulated in the coating as a result of diffusion processes ([0042]). Koyer teaches that the Fe content of the plated layer in this case should range between 10-85 wt% ([0042], L 11-15). Such a Fe content overlaps the claimed range of 5-25 mass% Fe. As such, a prima facie case of obviousness exists (MPEP 2144.05 I).
Regarding claim 6, Koyer teaches that the composition of the base steel may contain 0.2-0.5 wt% C, 0.1-0.3 wt% Si, and 0.5-3.0 wt% Mn ([0022]).
In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists (MPEP 2144.05 I). Thus, a prima facie case of obviousness exists, as the C (0.2-0.5 wt%), Si (0.1-0.3 wt%), and Mn (0.5-3.0 wt%) contents taught by Koyer each overlap, fall within, or encompass the claimed C (0.05-0.4 mass%), Si (0-0.5 mass%), and Mn (0.5-2.5 mass%) contents of the instant claim.


Response to Arguments
Applicant’s remarks filed 7/20/2022 are acknowledged and have been fully considered. Regarding the first paragraph of the “Distinctions over the cited references” section of the arguments, the Examiner notes that the phenomena which Applicant cites is well-known in the art and would be expected to occur in the coated steel sheet and manufacturing process thereof as taught by the cited prior art. Evidentiary reference Cheng was cited to this regard in the rejection, as discussed previously (see Cheng: S 1, Par 2, L 1-9).
Applicant argues that the diffusion layer of Koyer is contrasted to the Fe diffusion layer of the present claims, as Koyer teaches that the diffusion layer is an Al-rich Fe solid solution, in contrast to the intermetallic phase of the present claims.
The Examiner finds this argument to be unpersuasive. As noted in the rejection, one should not compare the “diffusion layer” of Koyer to the “Fe diffusion layer” of the present claims. The interlayer of the coating taught by Koyer would be expected to be composed of the Fe2Al5 and FeAl3 phases as evidenced by Cheng and by the disclosure in Koyer that the interlayer is made of an aluminum-rich iron-aluminum compound ([0028]).
Applicant argues further that to form the required thickness ratio of an Fe diffusion layer, an immersion time of 5-15 s is required, and average cooling speed after immersion is 5-30 °C/s. Applicant argues that Koyer does not teach these processing conditions and thus the Fe diffusion layer of Koyer does not satisfy the claimed requirements. Applicant then equates example 19 of the present specification to Koyer, arguing that the difference in processing conditions of said example results in a coating with a Fe diffusion layer thickness ratio of less than the minimum required 15%, and therefore resulting in only a “fair” LME resistance.
The Examiner finds this argument to be unpersuasive. There is no reason to attribute the processing conditions of an example found within Applicant’s specification to the process taught by Koyer, which is silent to the aforementioned processing conditions. Further, it is noted that the teachings of modified Koyer result in a Fe diffusion layer thickness ratio of 34-55%, which overlaps substantially with the claimed range and has been shown to allow for the improved LME resistance as disclosed in Applicant’s experimental data. Thus, Applicant’s argument with respect to alleged processing differences is moot.
Applicant argues further that Koyer is silent about an objective to increase liquid metal embrittlement (LME) resistance. The Examiner disagrees. Notably, [0034]-[0035] of Koyer disclose that the taught coating results in a reduced risk of zinc-infiltrated cracking in subsequent hot forming. Such phenomena is equivalent to “liquid metal embrittlement”, the liquid metal in this case being molten zinc infiltrating the coating to cause cracking i.e. embrittlement.
Applicant again argues against the disclosed diffusion layer of Koyer, arguing that the Al-rich Fe solid solution is different from the claimed intermetallic phase layer. The Examiner again notes that comparison between the “Fe diffusion layer” of the present claims and “diffusion layer” of Koyer should not be made; rather, the “Fe diffusion layer” should be compared to the “interlayer” of Koyer, which has the same intermetallic phase composition. Again, the “diffusion layer” of Koyer is analogous to the generated Fe-Al alloy as discussed by Applicant in the specification at [0051] for example.
Finally, Applicant argues against the combination of Koyer with Maki. It is noted that the rejection of Koyer in view of Maki has been withdrawn in favor of the combination of Koyer with Henrion, as evidenced by Cheng. Applicant’s arguments do not have relevance to the newly entered ground of rejection and are thus moot.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN C ANDERSON whose telephone number is (571) 272-2842.  The examiner can normally be reached on M-F 9:00 AM - 5:00 PM EST/EDT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KEITH WALKER can be reached on (571) 272-3458.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/B.C.A./Examiner, Art Unit 1735

/KEITH WALKER/Supervisory Patent Examiner, Art Unit 1735